Illinois Official Reports

                                            Appellate Court



                             BankUnited v. Velcich, 2015 IL App (1st) 132070



Appellate Court                BANKUNITED, Plaintiff-Appellee, v. DINO S. VELCICH,
Caption                        Defendant-Appellant (Maria Nascimento, Unknown Owners, and
                               Nonrecord Claimants, Defendants).



District & No.                 First District, First Division
                               Docket No. 1-13-2070



Filed                          January 12, 2015



Held                           The denial of defendant’s emergency motion to quash service of
(Note: This syllabus           process in the action to foreclose his mortgage was affirmed, since the
constitutes no part of the     affidavits used by the process server to serve defendant were based on
opinion of the court but       the affiant’s personal knowledge and set out the specific actions taken
has been prepared by the       to determine defendant’s whereabouts for purposes of justifying
Reporter of Decisions          service by publication pursuant to section 2-205(a) of the Code of
for the convenience of         Civil Procedure and a local circuit court rule and plaintiff did not
the reader.)                   improperly fail to state defendant’s address in the affidavit for service
                               by publication, since there was no evidence plaintiff knew where
                               defendant resided.




Decision Under                 Appeal from the Circuit Court of Cook County, No. 11-CH-28298; the
Review                         Hon. Darryl B. Simko, Judge, presiding.



Judgment                       Affirmed.
     Counsel on                 IND LAW LLC, of Chicago (Clinton J. Ind, of counsel), for appellant.
     Appeal
                                Kluever & Platt, LLC, of Chicago (David C. Kluever and M. Reas
                                Bowman, of counsel), for appellee.

     Panel                      JUSTICE HARRIS delivered the judgment of the court, with opinion.
                                Presiding Justice Delort and Justice Connors concurred in the
                                judgment and opinion.


                                                  OPINION

¶1          Plaintiff, BankUnited, brought this mortgage foreclosure action against defendant, Dino
       Velcich, who, along with codefendant Maria Nascimento,1 executed a promissory note with
       plaintiff secured by a mortgage on property commonly known as 2707 West Medill Avenue,
       in Chicago, Illinois. The circuit court entered an order of default and a judgment of
       foreclosure and sale. After the sale of the property, the circuit court entered an order
       confirming the sale. Within 30 days of the entry of the order of the confirmation of the sale,
       defendant appeared and filed an emergency motion to quash service, which the circuit court
       denied.
¶2          Defendant raises two issues for our review: (1) whether the affidavits plaintiff relied upon
       to effectuate service of process upon him were based on the affiant’s personal knowledge and
       sufficiently set forth the particular actions taken to serve him to satisfy section 2-206 of the
       Illinois Code of Civil Procedure (Code) (735 ILCS 5/2-206 (West 2010)) and local rule 7.3
       (Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996)); and (2) whether plaintiff’s affidavit of service by
       publication speaks the truth and complies with section 2-206 of the Code (735 ILCS 5/2-206
       (West 2010))2 where plaintiff stated defendant’s residence was unknown despite a diligent
       inquiry. We hold plaintiff’s affidavits were based on the affiant’s personal knowledge and set
       forth the specific actions taken to determine defendant’s whereabouts to justify service by
       publication in accordance with section 2-206(a) of the Code and local rule 7.3. 735 ILCS
       5/2-206(a) (West 2010); Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996). We also hold that plaintiff
       did not improperly fail to state defendant’s residence in its affidavit for service by publication
       because there is no evidence in the record that plaintiff knew where defendant resided.

¶3                                             JURISDICTION
¶4          On May 24, 2013, the circuit court denied defendant’s motion to quash service. On
       June 19, 2013, defendant timely appealed. Accordingly, this court has jurisdiction pursuant to
       Illinois Supreme Court Rules 301 and 303 governing appeals from final judgments entered
       below. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30, 2008).



            Nascimento did not contest plaintiff’s suit and is not a party to this appeal.
             1
             2
            Under this second issue, defendant does not allege plaintiff violated local rule 7.3. Cook Co. Cir.
       Ct. R. 7.3 (Oct. 1, 1996).
                                                      -2-
¶5                                            BACKGROUND
¶6          Defendant and codefendant Maria Nascimento executed a promissory note with plaintiff
       in the amount of $535,500. The note was secured by a mortgage on the property located at
       the common address of 2707 West Medill Avenue, in Chicago, Illinois. On August 10, 2011,
       plaintiff filed a complaint to foreclose the mortgage. Plaintiff hired a private detective
       agency, Firefly Legal, Inc., to locate and serve defendant.
¶7          The record contains multiple affidavits from three Firefly Legal process servers
       describing their attempts to serve defendant. The process servers first attempted to serve
       defendant in August of 2011 at five different addresses, all located in Chicago. All of the
       affidavits are signed by the respective affiant and notarized. They also all state that “after due
       search, careful inquiry and diligent attempts *** I have been unable to effect process” before
       stating a reason why service was unsuccessful.
¶8          In an affidavit notarized on August 26, 2011, process server Beth McMaster attested that
       on August 8, 2011, at 8:10 p.m., she attempted service upon defendant at 4218 West
       Thorndale. As a reason for nonservice, McMaster stated that she “spoke to the defendant’s
       niece who stated that the defendant will be out of town for the next month or two and that she
       was house-sitting while her aunt was away.” The niece gave McMaster a phone number for
       defendant. The registration for the phone indicated defendant’s address as 5701 Patterson
       Avenue. In a different yet similar affidavit, McMaster attested that she attempted to serve
       codefendant Maria Nascimento at the same address at the same time and similarly stated that
       she had spoken to defendant’s niece, who told her that she was house-sitting for her aunt.
¶9          The record contains three affidavits from process server Steven Stosur regarding his
       attempts to serve defendant in August of 2011. In an affidavit notarized on August 19, 2011,
       Stosur attested that he attempted to serve defendant at 4065 North Elston Avenue at 1:58
       p.m. on August 14, 2011, and at 11:17 a.m. on August 16, 2011. Stosur attested that the
       property was a law office and that an administrative assistant identified defendant as an
       owner of the property who did not live there. The administrative assistant indicated to Stosur
       that defendant ran a business at the address, but that it had been shut down in 2009.
¶ 10        In an affidavit notarized on August 15, 2011, Stosur attested that he attempted to serve
       defendant at 2707 West Medill Avenue at 3:55 p.m. on August 14, 2011. Stosur stated that he
       was unable to serve defendant because a resident “said the defendant is the landlord who
       does not live here and comes by to pick up the rent. She does not know where defendant
       lives.” Defendant was not listed on the mailbox or doorbells.
¶ 11        Stosur attested in an affidavit notarized on August 15, 2011, that he attempted service on
       defendant on August 14, 2011, at 7:09 p.m. at 5701 West Patterson Avenue. Stosur stated
       that he spoke to a resident of the second floor of the two-flat building. The resident had not
       heard of defendant. The first floor of the building was vacant. Defendant’s name was not
       listed on the mailbox or doorbell.
¶ 12        Process server Nicholas Baker attested in an affidavit notarized on August 24, 2011, that
       he attempted service on defendant on August 23, 2011 at 1 p.m. at 1515 West Chestnut
       Street. The current resident informed Baker that defendant was “unknown at this address.”
¶ 13        Due to plaintiff’s inability to serve defendant in August of 2011, plaintiff sought and
       obtained a first alias mortgage foreclosure summons on May 10, 2012. Plaintiff filed two
       affidavits from process server Steven Stosur showing his attempts at service on defendant in
       May and June of 2012 at two Chicago addresses: 2707 West Medill Avenue and 4218 West

                                                   -3-
       Thorndale Avenue. In an affidavit notarized on May 30, 2012, Stosur attested that he
       attempted service upon defendant at 7:40 p.m. at 2707 West Medill Avenue. Stosur attested
       that he again spoke to a “Mrs. Williamson,” who informed him that defendant does not live
       at the property but is the landlord and visits the property to collect rent.
¶ 14        In an affidavit notarized on June 13, 2012, Stosur attested that he attempted service upon
       defendant seven times between June 2, 2012, and June 8, 2012, at 4218 West Thorndale
       Avenue. Specifically, Stosur attested he attempted service on the following dates and times:
       4:48 p.m. on June 2; 2:01 p.m. on June 4; 10:21 a.m. on June 5; and 9:46 p.m. on June 6.
       Stosur stated that he made three additional attempts, at 4:27 p.m., 4:28 p.m., and 6:50 p.m.
       respectively, on June 8, 2012. As a reason for nonservice, Stosur attested:
                “Attempts were made at this address; however no contact could be made with the
                defendant at this address. There is no evidence that the property is vacant. This is a
                townhouse. There are no names on the doorbell or mailbox. I rang the bell and
                knocked on the door. I cannot see inside the property. There is no access to the rear of
                the property.”
¶ 15        On July 16, 2012, plaintiff filed an affidavit for service by publication. In the affidavit,
       counsel stated defendant could not be served because he could not be found upon diligent
       inquiry. Counsel attached an affidavit from Michelle Bibeau outlining the steps she took to
       find defendant utilizing various databases and searches. Bibeau stated defendant’s last known
       address was 2707 West Medill Avenue in Chicago. Bibeau attested that she “made due and
       diligent search and inquiry to discover the name and/or alternative current residence of
       [defendant] searching public and non-public databases.” Bibeau stated that despite her
       “diligent search and inquiry,” she was unable to determine defendant’s current whereabouts
       or his current residence. She outlined the various avenues she took in her attempts to locate
       defendant as follows. An “inquiry of credit information,” which included defendant’s social
       security number, revealed an address of 2707 West Medill Avenue, in Chicago. The
       following 10 searches, however, were unable to provide a residence or alternative address for
       defendant: directory assistance; driver’s license; motor vehicle; voter registration;
       Department of State, professional license; “Nationwide Masterfile Death Search”; federal,
       state, and county departments of corrections; and property tax records. Accordingly, notice to
       defendant by publication occurred on July 18, 25, and August 1, 2012, in the Chicago Daily
       Law Bulletin.
¶ 16        On August 23, 2012, plaintiff filed a motion for default judgment of foreclosure and sale.
       On September 17, 2012, the circuit court granted plaintiff’s motion, and entered a judgment
       of foreclosure and sale and an order of default.
¶ 17        After the sale of the property, plaintiff filed a motion for order approving the report of
       sale and distribution; confirmation of the sale; order for possession; and an in rem deficiency
       judgment on January 31, 2013. On February 28, 2013, the circuit court granted the motion
       and entered an order approving the report of sale and distribution, confirming the sale, and an
       order of possession and an in rem deficiency judgment.
¶ 18        On March 28, 2013, defendant filed an appearance and emergency motion to quash
       service. Relevant here, defendant argued that plaintiff’s affidavits of service were improper
       and did not support service by publication because they were made in the passive voice, did
       not identify the person who attempted service upon defendant, and did not set forth with
       particularity the actions plaintiff took to serve him. Defendant also questioned the truth of the

                                                   -4-
       affidavits based on his own affidavits that he attached to his motion. Defendant, in his
       affidavit, attested that during the time of service he lived at 4218 West Thorndale and worked
       at 4065 North Elston. He alleged his name and his wife’s name were listed on the mailbox,
       and provided a picture of his mailbox. Defendant further attested that upon due inquiry and
       due diligence, plaintiff could have personally served him at either his home on 4218 West
       Thorndale or at his work at 4065 North Elston. Defendant also attached an affidavit from
       Ana Claudia Neves, who stated that she worked at the office at 4065 North Elston Avenue at
       the time of service. She stated it was her responsibility to answer the door and attested that,
       “If anyone would have rang the doorbell *** during 2011 or 2012 asking for [defendant], I
       would have either retrieved [defendant] from his office or told the person asking for
       [defendant] when he would be back in the office.” She denied that she would have stated that
       defendant’s business had closed. Accordingly, defendant argued that plaintiff failed to show
       due inquiry or due diligence in attempting to serve him.
¶ 19       In response, plaintiff argued that it strictly complied with the rules of service and
       submitted affidavits showing that upon diligent inquiry, defendant could not be located.
       Plaintiff disputed defendant’s challenge to its affidavits, arguing that its affidavits specified
       and named each of the relevant process servers. Plaintiff disputed the relevance of the
       photographs defendant attached to its motion, noting that they were dated March 28, 2013,
       and not at the time of service.
¶ 20       In reply, defendant reiterated his prior arguments and added that plaintiff’s affidavit for
       service did not speak the truth because the affidavits failed to state defendant’s residence as
       4218 West Thorndale.
¶ 21       A hearing occurred on May 24, 2013. 3 On that same day, the circuit court denied
       defendant’s motion to quash service. The written order stated that “all parties present and the
       court being fully advised.” On June 19, 2013, defendant timely appealed.

¶ 22                                             ANALYSIS
¶ 23       Defendant raises two issues for our review. First, he argues that the affidavits plaintiff
       relied upon to effectuate service of process by publication upon him were passive voice
       recitations and do not set forth the particular actions taken to serve him. Accordingly, he
       argues plaintiff’s affidavits do not support service of process by publication under section
       2-206 of the Code (735 ILCS 5/2-206 (West 2010)) or local rule 7.3 (Cook Co. Cir. Ct.
       R. 7.3 (Oct. 1, 1996)). Defendant relies solely on this court’s decision in Deutsche Bank
       National Trust Co. v. Brewer, 2012 IL App (1st) 111213, in making this argument. Second,
       defendant argues that plaintiff’s affidavit for service by publication does not speak the truth
       and does not comply with section 2-206 of the Code (735 ILCS 5/2-206 (West 2010))4
       because, despite its knowledge that defendant resided at 4218 West Thorndale, plaintiff
       failed to state defendant resided there in its affidavit for service by publication. Defendant
       did not file a reply brief before this court.



           3
             As discussed supra, there is no transcript, bystanders report, or agreed statement of facts in the
       record for the hearing that occurred on May 24, 2013.
           4
             Under this second issue, defendant does not allege plaintiff violated local rule 7.3. Cook Co. Cir.
       Ct. R. 7.3 (Oct. 1, 1996).

                                                       -5-
¶ 24       In response, plaintiff argues it strictly complied with both section 2-206 of the Code (735
       ILCS 5/2-206 (West 2010)) and local rule 7.3 (Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996)).
       Specifically, plaintiff argues that the affidavits it filed in the circuit court show that the
       affiants had personal knowledge of the multiple attempts at both serving defendant, and at
       trying to locate him through various methods. According to plaintiff, this court’s decision in
       Brewer, 2012 IL App (1st) 111213, is distinguishable because the affidavits in this case
       identify the affiant and attest to the affiant’s personal knowledge. Regarding defendant’s
       argument that it knew of defendant’s residence at 4218 West Thorndale, plaintiff argues that
       defendants’ contention is not supported by the record.
¶ 25       Initially, we must make note of the record before us. The record shows that defendant’s
       motion to quash service was fully briefed and set for hearing on May 24, 2013. Defendant,
       however, failed to include in the record a transcript of the May 24, 2013, proceedings, or a
       bystanders report, or agreed statement of facts as required by Illinois Supreme Court
       Rule 323 (eff. Dec. 13, 2005). The record only contains a one-page written order denying
       defendant’s motion to quash and noting that “all parties present and the court being fully
       advised.” As such, nothing further is in the record showing what occurred at the May 24,
       2013, hearing. We do not know if the court received evidence on the issue, whether the
       parties presented additional evidence, or what factual findings the circuit court made. It is
       well established that it is the duty of the appellant to present a sufficiently complete record to
       support a claim of error, including presenting a transcript, or bystanders report, or agreed
       statement of facts. Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 319 (2003). “In
       the absence of such a record, we will not speculate as to what errors may have occurred
       below.” Smolinski v. Vojta, 363 Ill. App. 3d 752, 757 (2006). Any doubts as to the
       incompleteness of the record will be resolved against the appellant and we must presume that
       the relevant order had a sufficient legal and factual basis. Rogers, 204 Ill. 2d at 319;
       Smolinksi, 363 Ill. App. 3d at 757-58 (“In fact, when the record on appeal is incomplete, a
       reviewing court should actually ‘indulge in every reasonable presumption favorable to the
       judgment from which the appeal is taken, including that the trial court ruled or acted
       correctly.’ ” (quoting People v. Majer, 131 Ill. App. 3d 80, 84 (1985))). Furthermore, when,
       as in this case, the court is “fully advised,” our presumption of correctness is especially
       strong. See Smolinksi, 363 Ill. App. 3d at 758 (noting the circuit court order stated it was
       “ ‘fully advised in the premises’ ”). Accordingly, we address defendant’s claims of error
       under this limitation.
¶ 26       Additionally, we must also make note of the standard of review we will utilize to review
       defendant’s two claims of error. The parties agree that we should review the issues under the
       manifest weight of the evidence standard of review. See Brewer, 2012 IL App (1st) 111213,
       ¶ 17 (“When we review a decision on a motion to quash service of process, we must
       determine whether the trial court’s findings of fact are against the manifest weight of the
       evidence.”). We disagree with the parties, however, because defendant does not ask us to
       review the circuit court’s factual findings. Defendant does not, for example, argue that the
       circuit court erred in resolving a factual dispute, or that his pleadings raised a factual dispute,
       or ask that the matter should be remanded for an evidentiary hearing. See State Bank of Lake
       Zurich v. Thill, 113 Ill. 2d 294, 312 (1986) (noting that issues of fact created by competing
       affidavits were to be resolved by the circuit court); Madison Miracle Productions, LLC v.
       MGM Distribution Co., 2012 IL App (1st) 112334, ¶ 39 (reviewing factual findings
       regarding personal jurisdiction under the manifest weight of the evidence standard, but legal

                                                    -6-
       conclusions and the ultimate issue of personal jurisdiction de novo). Rather, defendant
       attacks the sufficiency of plaintiff’s affidavits. Specifically, he focuses on the legal issue of
       whether plaintiff’s affidavits were sufficient to support service by publication. JPMorgan
       Chase Bank, National Ass’n v. Ivanov, 2014 IL App (1st) 133553, ¶ 64 (noting de novo
       review is appropriate when reviewing only documentary evidence). Accordingly, we review
       the issue of whether the circuit court obtained personal jurisdiction over defendant de novo.
       BAC Home Loans Servicing, LP v. Mitchell, 2014 IL 116311, ¶ 17.
¶ 27        Jurisdiction over both the subject matter and the parties is required to have a valid
       judgment. In re Marriage of Verdung, 126 Ill. 2d 542, 547 (1989). “Personal jurisdiction is
       established either by effective service of process or by a party’s voluntary submission to the
       court’s jurisdiction.” Mitchell, 2014 IL 116311, ¶ 35. A judgment entered without
       jurisdiction over the parties is void and may be challenged, directly or collaterally, at any
       time. Verdung, 126 Ill. 2d at 547.
¶ 28        In actions affecting property, the Code allows for service by publication. 735 ILCS
       5/2-206 (West 2010). Section 2-206(a) of the Code provides, in relevant part:
                “[P]laintiff or his or her attorney shall file *** an affidavit showing that the defendant
                resides or has gone out of this State, *** so that process cannot be served upon him or
                her, and stating the place of residence of the defendant, if known, or that upon
                diligent inquiry his or her place of residence cannot be ascertained, the clerk shall
                cause publication to be made in some newspaper published in the county in which the
                action is pending.” 735 ILCS 5/2-206(a) (West 2010).
¶ 29        The circuit court of Cook County elaborates on section 2-206 of the Code in its local rule
       7.3, which provides:
                    “Pursuant to [section 2-206(a) of the Code], due inquiry shall be made to find the
                defendant(s) prior to service of summons by publication. In mortgage foreclosure
                cases, all affidavits of service of summons by publication must be accompanied by a
                sworn affidavit by the individual(s) making such ‘due inquiry’ setting forth with
                particularity the action taken to demonstrate an honest and well directed effort to
                ascertain the whereabouts of the defendant(s) by inquiry as full as the circumstances
                permit prior to placing any service of summons by publication.” Cook Co. Cir. Ct.
                R. 7.3 (Oct. 1, 1996).
¶ 30        The statutory prerequisites for service by publication, including due diligence and due
       inquiry, must be strictly complied with in order for a court to obtain jurisdiction over a
       defendant. Bank of New York v. Unknown Heirs & Legatees, 369 Ill. App. 3d 472, 475-76
       (2006). “Our courts have determined that these statutory prerequisites are not intended as
       pro forma or useless phrases requiring mere perfunctory performance but, on the contrary,
       require an honest and well-directed effort to ascertain the whereabouts of a defendant by
       inquiry as full as circumstances permit.” Id. at 476.
¶ 31        Relying solely on this court’s decision in Brewer, 2012 IL App (1st) 111213, defendant
       first argues that plaintiff’s affidavits were improperly made in the passive voice and do not
       set forth the particular actions taken to serve him. In Brewer, this court held that a mortgage
       foreclosure plaintiff failed to present affidavits based on the affiant’s personal knowledge to
       satisfy local rule 7.3. Id. ¶¶ 23-26. Specifically, the affidavits from the plaintiff did not
       identify the affiant as the person who either attempted service or who searched the various
       outlets to determine the defendant’s whereabouts. Id. ¶¶ 23-25. The Brewer court further

                                                    -7-
       noted that affidavits made in passive voice imply that someone other than the affiant
       attempted service or performed the relevant searches. Id.¶ 22.
¶ 32       After reviewing the affidavits plaintiff used in this case to justify service by publication,
       we hold the affidavits at issue here are easily distinguishable from the affidavits found to be
       insufficient in Brewer. Unlike in Brewer, the affidavits in this case specifically identified the
       affiant by name and outlined the steps the affiant took to either find or attempt service upon
       defendant. The affidavits were notarized and signed by the named affiant. The affidavits for
       the attempted service of the summons and complaint each named the respective process
       server who made the attempt at service: Beth McMaster, Steven Stosur, or Nicholas Baker.
       In the affidavit outlining the public and private database search, Michelle Bibeau is named as
       the affiant. The language of the affidavits do not indicate that someone other than the affiant
       attempted service, or in Bibeau’s case, searched the various databases. Accordingly, after
       reviewing plaintiff’s affidavits, we cannot say that we are left with the impression that
       someone other than the affiants undertook the actions stated in the affidavits.
¶ 33       We also disagree with defendant’s contention that plaintiff failed to specify the steps
       plaintiff took to locate him. In the case of Michelle Bibeau, she identified several different
       databases she searched in an effort to locate defendant. Those databases included social
       security, directory assistance, driver’s license, motor vehicle, voter registration, Department
       of State, “Nationwide Masterfile Death Search”; Department of Corrections, and property tax
       searches. The process servers, i.e., Beth McMaster, Steven Stosur, and Nicholas Baker,
       attempted service at five different Chicago addresses: 2707 West Medill; 4218 West
       Thorndale; 4065 North Elston; 5701 West Patterson; and 1515 West Chestnut. At 4218 West
       Thorndale, where defendant later alleged he resided, plaintiff specified eight different
       attempts at service on six different dates. Overall, process servers employed by plaintiff
       made 14 attempts at service upon defendant at 5 different addresses. In each affidavit, the
       process servers explained the reason for nonservice as well as the time and date of each
       attempt. Accordingly, we hold that plaintiff showed that it made a diligent inquiry and set
       forth specific actions it took to determine defendant’s whereabouts sufficient to justify
       service by publication in accordance with section 2-206(a) of the Code and local rule 7.3.
       735 ILCS 5/2-206(a) (West 2010); Cook Co. Cir. Ct. R. 7.3 (Oct. 1, 1996).
¶ 34       Defendant’s final argument is that plaintiff’s affidavit for service by publication does not
       speak the truth because it failed to state defendant’s residence as 4218 West Thorndale in
       violation of section 2-206(a) of the Code. 735 ILCS 5/2-206(a) (West 2010). Defendant’s
       argument is based on the premise that plaintiff knew he resided at 4218 West Thorndale prior
       to serving him by publication. He relies on process server Beth McMaster’s affidavit in
       which she attested that on August 8, 2011, at 8:10 p.m. she attempted service upon defendant
       at 4218 West Thorndale. As a reason for nonservice, McMaster stated that she “spoke to the
       defendant’s niece who stated that the defendant will be out of town for the next month or two
       and that she was house-sitting while her aunt was away.” The niece gave McMaster a phone
       number for defendant and for codefendant Maria Nascimento. The registration for
       defendant’s phone indicated defendant’s address as 5701 Patterson Avenue. In a different yet
       similar affidavit, McMaster attested that she attempted to serve codefendant Maria
       Nascimento at the same address at the same time and similarly stated that she had spoken to
       defendant’s niece who told her that she was house-sitting for her aunt. Plaintiff argues that
       defendant’s argument is not supported by the record.


                                                   -8-
¶ 35       After reviewing the record, we disagree with defendant’s contention and do not find that
       plaintiff affirmatively misstated defendant’s residence. Rather, the record shows plaintiff,
       after a diligent search and inquiry, was not able to ascertain defendant’s residence. A review
       of McMaster’s affidavit shows that at no point in the affidavit does McMaster expressly state
       that defendant resided at 4218 West Thorndale. Rather, McMaster indicates she spoke to
       someone who told her she was house-sitting for her aunt. McMaster submitted a similar
       affidavit for codefendant Nascimento. It is unclear to whom the person McMaster spoke to is
       related and for whom she was house-sitting. Additionally, the phone number she gave
       McMaster showed defendant’s address as 5701 West Patterson. Furthermore, another process
       server employed by plaintiff, Steven Stosur, made seven attempts at serving defendant at
       4218 West Thorndale on five later dates. Stosur attested that there were not any names on the
       doorbell or mailbox and that he could not see or access the property. A review of Stosur’s
       affidavits concerning 4218 West Thorndale, combined with the lack of a clear statement of
       defendant’s residence in McMaster’s affidavit, lead us to conclude that plaintiff did not know
       defendant resided at 4218 West Thorndale. Section 2-206 only requires a plaintiff to state a
       defendant’s residence “if known.” 735 ILCS 5/2-206(a) (West 2010). Otherwise, the affidavit
       must state “that upon diligent inquiry his or her place of residence cannot be ascertained.”
       735 ILCS 5/2-206(a) (West 2010). Therefore, the absence of a statement indicating that
       defendant resided at 4218 West Thorndale does not violate section 2-206(a) of the Code
       because such a statement is only required if the residence is known to the plaintiff. 735 ILCS
       5/2-206(a) (West 2010). The record before us does not show plaintiff knew defendant resided
       at 4218 West Thorndale.

¶ 36                                        CONCLUSION
¶ 37      For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 38      Affirmed.




                                                  -9-